Luciano, J.,
dissents, and votes to affirm the order with the following memorandum, in which Rivera, J., concurs. The Family Court found that the maternal aunt of the 12-year-old girl who is the subject of this proceeding established that extraordinary circumstances existed which triggered a best-interest determination, and that it was in the best interest of the child for her to remain in the custody of her maternal aunt. The Family Court conducted an in camera interview of the child with the Law Guardian, and heard and saw the witnesses at the hearing. Thus, the Family Court could evaluate the testimony, character, temperament, and sincerity of the parties. Its determination has a sound and substantial basis in the record, and should not be set aside by this Court (see Matter of Rudy v Mazzetti, 5 AD3d 777 [2004]). Further support for the Family Court’s determination can be found in the recommendation of the Law Guardian that custody of the child remain with the maternal aunt, predicated upon the child’s “extremely strong preference,” of which the father was aware, as well as the Law Guardian’s opinion that “there is a significant likelihood, that a transfer of custody to [the child’s] father would be detrimental to her mental health and well being,” a finding which the Family Court expressly agreed with in its determination (see Young v Young, 212 AD2d 114 [1995] [recommendations of Law Guardian, while not determinative, are entitled to some weight unless contradicted by the record]).
The majority rejects the Family Court’s finding that the maternal aunt established extraordinary circumstances, opining that it was not established that the father relinquished his *476superior right to custody and that the maternal aunt merely showed that she and the child psychologically bonded. However, in finding extraordinary circumstances, the Family Court relied upon the fact that the father has not played any significant part in the child’s life since her birth. While the majority notes that the father has paid child support since 1998, it fails to mention that the child was already five years old at that time, and that he never paid child support until required to do so by court order. Moreover, the majority does not mention that the father successfully petitioned the Family Court to stop paying child support, as of July 19, 2005, the date of the maternal grandmother’s death, and at the time of the custody hearing, was not paying any child support. Thus, in truth, the father has never voluntarily paid child support.
The majority also gives full credence to the father’s testimony that the grandmother and maternal aunt impeded his attempts to have the child visit him in Florida, without acknowledging the testimony of the maternal aunt and uncle that it was the child who did not want to go to visit the father alone in Florida. It is inappropriate, on this record, to blame the maternal relatives for the father’s lack of visitation with the child, especially considering that it was the father who elected to move far away from the state where his only child resides, and never petitioned the court for visitation. Further indicative of the father’s lack of active interest in the child was his testimony that he did not know what the child’s learning difficulties were, and had never made any effort to find out.
The Family Court’s finding of extraordinary circumstances has a sound and substantial basis in the record, considering that the father voluntarily surrendered the child to her maternal relatives when she was three months old, moved out of state, had, at best, up to and including the time of the hearing, sporadic contact with her, and never voluntarily paid child support, as well as the undisputed evidence of a strong psychological bond between the child and her maternal aunt, who has been profoundly involved in the child’s life since birth (see Matter of Wilson v Smith, 24 AD3d 562 [2005]; Matter of Campo v Chapman, 24 AD3d 439 [2005], lv denied 6 NY3d 709 [2006]; Matter of DePaola v Corrales, 303 AD2d 586 [2003]; Matter of Parker v Tompkins, 273 AD2d 890 [2000]; Matter of Michael G.B. v Angela L.B., 219 AD2d 289 [1996]; Matter of Pauline G. v Carolyn F., 187 AD2d 589 [1992]).
In addition, I respectfully disagree with the majority’s finding that it is in the child’s best interest for custody to be transferred to the father. As noted in the Family Court’s decision, the child *477had never met the father’s wife, whom he married in 2000, until after the hearing on this matter was commenced, and had not met the father’s wife’s two grandchildren, who lived with them, at all. In contrast, the testimony established that the child had a close and loving relationship with the maternal aunt’s domestic partner and her two daughters, whom she considered her sisters. Moreover, while admittedly not binding, the preference of a 12-year-old child should not be lightly disregarded, especially where, as here, the transfer in custody will take her far away from the only home and family she has ever known, effectively putting her entire world into upheaval (see Koppenhoefer v Koppenhoefer, 159 AD2d 113 [1990] [while express wishes of child are not controlling, they are entitled to great weight, especially where the child’s age and maturity would make her input particularly meaningful]). It is not speculative to find that such a transfer will be detrimental to the child, who has already suffered an undue amount of tragedy in her young life.
At the oral argument of this appeal, the Law Guardian for the child reported to the Court concerning a visit that the child had with the father in Florida for approximately one week after the Family Court’s decision was rendered and during the pendency of this appeal. He stated that the child told him that while she had a good time, she missed her aunt terribly. Further, she reported that the father spent no time alone with her during the visit, and that she was uncomfortable with the living arrangements and the father’s wife’s two grandchildren. She reiterated her resolute preference to live with her aunt.
I cannot dispute that the maternal aunt’s criminal history is a relevant consideration, and I do not downplay its seriousness. In this case it is the strongest factor militating against finding that an award of custody to her is in the child’s best interest. I nevertheless believe that this factor must be considered in light of its impact on the child. The undisputed evidence here is that the child is thriving in the maternal aunt’s custody. She is doing well in school. She has friends and is happy. Despite extensive questioning of the maternal aunt during her testimony about her criminal history, there was simply no evidence adduced which related that history to the aunt’s parenting, or to the well-being of the child. Moreover, the Family Court, which saw and heard the maternal aunt testify, and was thus in the best position to assess her demeanor and credibility, stated in its decision that “all evidence shows that she has turned her life around.”
It is noted that, as a practical matter, the Family Court’s deci*478sion strikes a better balance than that of the majority. In addition to granting the maternal aunt custody of the child, the Family Court awarded the father liberal visitation. As the matter now stands, with the father having been granted custody of the child, there is a genuine likelihood that her relationship with the maternal aunt will be severed. Although the maternal aunt has been involved in the child’s life since birth, and is the person to whom the child is the most psychologically bonded, the maternal aunt has no standing to petition for visitation (see Matter of Alison D. v Virginia M., 77 NY2d 651 [1991]).